                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. CV 19-10976-CJC-AFM                                     Date: February 27, 2020

Title: BRENDA CORE v. ZOHRAB G. KASSABIAN, et al.



PRESENT:

  HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

      Gabriela Garcia                                      N/A
      Deputy Clerk                                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

      None Present                                     None Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
THIS COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
JURISDICTION OVER PLAINTIFF’S UNRUH ACT CLAIM

       On December 31, 2019, Plaintiff Brenda Core filed this action against Defendants
Zohrab G. Kassabian and Sonia S. Kassabian, who allegedly own a No. 2 Famous Pizza
restaurant in Van Nuys, California, alleging violations of the Americans with Disabilities
Act (“ADA”) and California’s Unruh Civil Rights Act (“Unruh Act”). (Dkt. 1
[Complaint].) Plaintiff seeks injunctive relief under the ADA and statutory damages
under the Unruh Act. (Id. at 15.) Plaintiff contends that this Court has federal question
jurisdiction over the ADA claim and supplemental jurisdiction over the Unruh Act and
other state law claims. (Id. ¶¶ 7–8.)

       Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.”
United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). District courts have discretion
to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or
complex issue of State law, (2) the claim substantially predominates over the claim or
claims over which the district court has original jurisdiction, (3) the district court has
dismissed all claims over which it has original jurisdiction, or (4) in exceptional
circumstances, there are other compelling reasons for declining jurisdiction.” 28 U.S.C.
§ 1367(c).
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. CV 19-10796-CJC-AFM                                        Date: February 27, 2020
                                                                    Page 2

       Several federal district courts across California have declined to exercise
supplemental jurisdiction over Unruh Act claims brought alongside ADA claims, citing
28 U.S.C. §§ 1367(c)(2) & (c)(4). See, e.g., See, e.g., Estrada v. Fiesta III, LLC, 2020
WL 883477, at *5 (C.D. Cal. Jan. 9, 2020) (declining to exercise supplemental
jurisdiction over the plaintiff’s Unruh Act claim because “exceptional circumstances” and
“compelling reasons” existed, and stating that the plaintiff may “pursue his Unruh Act
claim in state court—the appropriate forum for such claim under these circumstances”);
Langer v. Mobeeus, Inc., 2020 WL 641771, at *5 (C.D. Cal. Jan. 2, 2020) (similar);
Langer v. Deddeh, 2019 WL 4918084, at *2 (S.D. Cal. Oct. 4, 2019) (declining to
exercise supplemental jurisdiction because the Unruh Act claim predominated over the
ADA claim and the interests of comity and discouraging forum shopping constituted
exceptional circumstances); Theroux v. Oceanside Motel-9, LP, 2019 WL 4599934, at *2
(S.D. Cal. Sept. 20, 2019) (similar); Langer v. Petras, 2019 WL 3459107, at *2 (S.D.
Cal. July 31, 2019) (similar); Spikes v. All Pro Auto Repair, Inc., 2019 WL 4039664, at
*2 (S.D. Cal. Aug. 26, 2019) (dismissing for these reasons various state law claims
including claims for violation of the Unruh Act, California Health and Safety Code
Section 19955, negligence per se, and negligence); Rutherford v. Ara Lebanese Grill,
2019 WL 1057919, at *5 (S.D. Cal. Mar. 6, 2019) (finding that “it would be improper to
allow Plaintiff to use the federal court system as a loophole to evade California’s
pleading requirements”). The Court ORDERS Plaintiff to show cause as to why it
should not decline to exercise supplemental jurisdiction over the Unruh Act claim in the
Complaint for similar reasons.

       Plaintiff shall file a response to this Order to Show Cause by March 12, 2020. In
the response, Plaintiff shall identify the amount of statutory damages sought in this
action. Plaintiff and Plaintiff’s counsel shall also include declarations in their responses
which provide all facts necessary for the Court to determine if they satisfy the definition
of a “high-frequency litigant” under California Civil Procedure Code §§ 425.55(b)(1) &
(2).


cb

MINUTES FORM 11
CIVIL-GEN                                                            Initials of Deputy Clerk GGA
